      Case 7:19-cv-00288 Document 163 Filed on 07/31/20 in TXSD Page 1 of 2
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                        July 31, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

ORLANDA DEL CARMEN PEÑA                    §
ARITA, individually and as next friend of §
D.M.A. and C.M.A. and as representative of §
the ESTATE OF MARCO ANTONIO                §
MUÑOZ,                                     §
                                           §
      Plaintiffs,                          §
VS.                                        § CIVIL ACTION NO. 7:19-cv-00288
                                           §
COUNTY OF STARR, TEXAS,                    §
                                           §
      Defendant.                           §

                                        SCHEDULING ORDER

        Having considered the parties’ representations at the July 30, 2020, status conference,1

the Court now enters the following case-specific scheduling order which controls disposition of

this action pending further order of the Court. The following actions shall be completed by the

dates indicated:

             PRETRIAL EVENTS                                                DEADLINES

Discovery deadline.                                      February 12, 2021

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                         March 26, 2021
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  May 28, 2021
proposed findings of fact & conclusions of
law).2

Final pretrial conference and trial scheduling.          June 28, 2021, at 9:00 a.m.

1
 See Minute Entry (July 30, 2020).
2
 The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).


1/2
      Case 7:19-cv-00288 Document 163 Filed on 07/31/20 in TXSD Page 2 of 2




This scheduling order supersedes any earlier scheduling order, is binding on all parties, and shall

not be modified except by leave of Court upon showing of good cause. All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 31st day of July 2020.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




2/2
